Case: 19-60271      Document: 00515105332         Page: 1    Date Filed: 09/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 19-60271                             FILED
                                  Summary Calendar                   September 5, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
CLARENCE SHED,

              Plaintiff - Appellant

v.

JOHNNY COLEMAN BUILDERS, INCORPORATED; JOHNNY COLEMAN,
doing business as Johnny Coleman Companies, L.L.C.; SHERRY MAGGIO
FLYNN,

              Defendants - Appellees



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:16-CV-171


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Plaintiff Clarence Shed, proceeding pro se, appeals from the district
court’s denial of his Rule 60(b) motion. Under that rule, “the court may relieve
a party or its legal representative from a final judgment, order or proceeding
for . . . fraud . . . misrepresentation, or misconduct by an opposing party.”
FED. R. CIV. P. 60(b)(3). “A party making a Rule 60(b)(3) motion must establish


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60271     Document: 00515105332      Page: 2   Date Filed: 09/05/2019



                                  No. 19-60271
(1) that the adverse party engaged in fraud or other misconduct, and (2) that
this misconduct prevented the moving party from fully and fairly presenting
his case.” Hesling v. CSX Transp., Inc., 396 F.3d 632, 641 (5th Cir. 2005). “The
moving party has the burden of proving the misconduct by clear and convincing
evidence.” Id. “A district court’s denial of a Rule 60(b) motion will be reversed
only for abuse of discretion.”        Wilson v. Johns-Manville Sales Corp.,
873 F.2d 869, 871 (5th Cir. 1989).
      Here, Shed’s briefing makes vague allegations of fraud that at the very
least do not rise to the level of clear and convincing evidence. The district court
did not abuse its discretion in denying Shed’s motion.
      The judgment of the district court is AFFIRMED, and Shed’s
accompanying motion for appointment of counsel is DENIED.




                                        2